Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to the claims filed 2/5/2021 provide indents in claims 1-10, and thus obviate the objections set forth in the Office Action mailed 12/28/2020.
	The amendments to the abstract filed 2/5/2021 add indentation, and thus obviate the objection set forth in the Office Action mailed 12/28/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on 2/12/2021.

The application has been amended as follows:

//Begin Amendment
	In claim 1:
	Add indent to “a shared memory” to match indenting with “an integration unit”.
	Replace “transmits the distribution requests” with “transmits each of the distribution requests”.
determined distribution destination processor, respectively”.
	Replace “wherein after receiving the distribution requests, the controller, which has the distribution destination processor, causes the designated processor to process the distribution requests” with “wherein after receiving the respective distribution request, the respective controller of the plurality of controllers, which has the determined distribution destination processor, causes the determined distribution destination processor to process the respective distribution request.”.

	In claim 5:
	For each instance of “distribution destination processor”:
		Add “determined” before “distribution destination processor”.

	Replace “and if all pieces” with “and in response to all pieces”.
	Replace “of the generation information match” with “of the generation information matching”.
	Replace “if the generation information does not match” with “in response to all pieces of the generation information not matching”.

	Add “respective” between:
		“having processed the” and “distribution request”;
		“distribution request, the” and “controller”;
		“processing result of the” and “distribution request to the integration unit”.
		“retransmits the” and “distribution request”;
		“to the” and “controller which has the”.


Replace “when the load information of all the respective processors exceeds” with “in response to the load information of all the respective processors exceeding”.
	Remove “distribution” from “distribution designated processor”. 

	In claim 10:
Add “each of” between “transmitting” and “the distribution requests”.
	Replace “which has the distribution destination processor by designating the distribution destination processor” with “which has the determined distribution destination processor, respectively”.
	Replace “wherein after receiving the distribution requests, the controller causes the designated processor to process the distribution requests” with “wherein after receiving the respective distribution request, the respective controller of the plurality of controllers, which has the determined distribution destination processor, causes the determined distribution destination processor to process the respective distribution request.”.

End of Amendment//

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the cited prior art of record teaches or suggests the combination of features presented:
an integration unit that integrally controls the plurality of controllers; and
a shared memory that can be accessed from each processor for the plurality of controllers and stores configuration information of the storage apparatus including load information of each processor; 
wherein the integration unit:
calculates estimated processing time of a configuration management request, which has been accepted from a management apparatus, from a request type and a target resource type of the configuration management request;
distributes the configuration management request to a plurality of distribution requests on the basis of the load information of each processor acquired from the shared memory and the estimated processing time;
determines a distribution destination processor for processing each of the plurality of distribution requests;
transmits each of the distribution requests to a controller of the plurality of controllers which has the determined distribution destination processor, respectively; and
wherein after receiving the respective distribution request, the respective controller causes the determined distribution destination processor to process the respective distribution request.

	The prior art of record discloses various related elements:
	Watanabe US 8,863,145
Storage having multiple processors for determining whether to distribute requests from a host [Abstract]
Controller determines whether to distribute processing of a request to other processors based on own load and an amount already offloaded [Claim 1]


	Khan US 2015/0006733
		Allocating cloud resources based on load balancing information [0011]
		Allocation may be based on a type of request [0017]
		The time a resource is consumed may be estimated [0039]

	Baptist US 9,588,686
Distributed task processing, where (partial) tasks received by a controller may be further divided and offloaded to other DST execution units [C16, L58 to C17, L25]

	Johnson US 7,444,459
Multiple storage controllers, each coupled to a load factor information generator 118 [Fig. 1]
Multiple storage controllers, one designated as the supervisory storage controller, which contains the load factor information [Fig. 2]
Using load factor information to balance load from a virtual machine across the storage controllers [Claim 1]

	Jayaraman US 8,899,385
Storage controller distinguishes background processing tasks from host I/O requests and offloads the request to a passive storage controller [Abstract]


	Differentiating between I/O requests and configuration/management requests [Abstract]
	Providing shared information for controlling the storage system [0049]	

	However, while the cited prior art of record discloses general concepts of balancing I/O load, providing multiple storage controllers, and dividing tasks to distribute to other processors, none of the cited prior art of record teaches, suggest, or makes obvious the combination of features claimed. None of the cited prior art specifically teaches to estimate the processing time of a configuration management request based on request type and resource type and dividing and distributing the request among a plurality of determined destination processors in the plurality of storage controllers based on the estimated processing time and processor load information from the shared memory.
	Accordingly, claim 1 is allowed. Claims 2-10 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136